Citation Nr: 0033960	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  97 09 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from March 1971 until 
December 1973.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 1996 
rating decision by the Winston-Salem, North Carolina Regional 
Office (RO) which denied service connection for PTSD.


FINDING OF FACT

The veteran has PTSD that is the result of stressful 
experiences during military service.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1110 
(Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service administrative records reflect that the veteran 
served in the United States Army and had duty in the Republic 
of Vietnam between August 1971 and April 1972 as an 
information specialist.  He received medals and citations 
which included the Vietnam Service Medal, and the Vietnam 
Campaign Medal with 60 device.  He was attached to the 101st 
Airborne Division (Airmobile).

The veteran asserts that he developed PTSD as a result of 
stressful events he experienced while serving in the Republic 
of Vietnam.  In an undated statement received in support of 
his claim, he maintains that shortly after he arrived in 
Vietnam, his company was subjected to mortar and rocket 
attacks, and that on one occasion, he was crammed into a 
bunker with 20 to 25 other soldiers during an attack that 
lasted all night long.  He related that it was an 
extraordinarily intense situation because "sappers" had 
infiltrated and blown up the ammunition dump.  The veteran 
also said that a helicopter crashed into a mountain, killing 
33 soldiers, and that he was a member of a detail sent in to 
clean up.  He said that it took five or six days to hike 
there, and that the sight and smell of the bodies they had to 
put into the body bags still stuck in his mind.  The veteran 
related that he had been scheduled to be on that flight, and 
that this had left him with a guilt feeling over the years.  
He said that he was transferred to Camp Hormouth in Phu Bai, 
and that his duties there were to write about events in the 
lives of the soldiers.  He stated that, in this capacity, he 
went on patrols and reconnaissance missions where he received 
and exchanged small arms fire and was subject to continuing 
mortar and rocket attacks.  He related that while on a 
goodwill mission, he witnessed the anguish of napalm victims 
with extensive burn injuries and that some were screaming in 
pain.  The appellant said that on one occasion, he was caught 
in an ambush and that three soldiers were killed while he and 
another escaped.  He stated that they were under fire the 
whole time while running, and that the other soldier fell and 
appeared to reach out to him, but that he continued to run.  
The veteran related that he had never gotten over the guilt 
and had had hundreds of sleepless nights wondering if he had 
done the right thing by not helping him.  He also stated 
that, at one point, the situation became very tense at the 
camp when enemy soldiers began amassing thousands of troops 
in their vicinity, and that it was his understanding that 
they were given "a grace period to leave or else..."

Generally speaking, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (the 
diagnosis must conform to DSM-IV and be supported by findings 
on examination), credible supporting evidence that the 
claimed in-service stressor occurred, and a link, established 
by medical evidence, between current symptomatology and an 
in-service stressor.  38 C.F.R. § 3.304.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2000); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1999).  

The veteran's service medical records show no treatment or 
complaints referable to psychiatric symptomatology.  A VA 
hospital report covering an admission from May to June 1995 
shows that the veteran had been hospitalized for exacerbation 
of long-standing symptoms of PTSD, and a history of 
polysubstance abuse, which he reported had been in remission 
for several years.  It was indicated that he had recently 
been having increasing symptoms of depression, anxiety, 
nightmares, etc., and had also been dealing with additional 
stress secondary to the impending death of this father from 
cancer.  He was admitted to an open ward and treated with 
medication.  Upon discharge, diagnoses on Axis I were PTSD 
and polysubstance abuse, in remission. 

The veteran submitted copies of human interest articles, with 
the veteran's byline, situated at "Firebase Tomahawk."  He 
also submitted several pictures which show military field 
activities.

A letter of recommendation from one of the veteran's former 
superiors shows that, as a combat correspondent with the 
101st Airborne Division, the veteran rendered exceptionally 
meritorious service between August 1971 and February 1972 by 
accurately portraying the professionalism and dedication of 
the Screaming Eagle soldiers.  Among other things, it was 
noted that the appellant was often first on the scene to 
capture timely mission-oriented stories, and graphically 
depicting items of human interest and other civil affairs 
programs.  

The veteran's mother wrote in November 1995 that he came home 
from Vietnam a different person with strong mood changes, 
using drugs, keeping thoughts and feelings to himself, short 
tempered, easily startled, unable to communicate easily, and 
isolating himself from others.  She related that he had 
sustained a great deal of mental and emotional harm from his 
military service. 

A statement dated in September 1996 was received from a 
former fellow servicemember who reported that he served with 
the veteran in Vietnam.  He stated that their first night in 
Vietnam they were awakened by a series of explosions; they 
could hear small arms fire, and rocket shelling.  He related 
that they were ordered to stay in their bunkers and thought 
they were going to die.  It was also reported that they also 
saw some soldiers killed and wounded.

VA outpatient clinical records dated between 1994 and 1996 
show continuing treatment, including individual and group 
therapy and medication management for symptoms which included 
sleep disturbance, intrusive thoughts, nightmares, and panic 
attacks diagnosed as PTSD.  During a psychological evaluation 
in December 1994, the appellant described his experiences in 
Vietnam as mostly negative, to include a rocket attack at the 
base camp that lasted all night soon after arriving in the 
country, witnessing at least five children being killed 
shortly after his arrival, and being ambushed in a heavy 
combat zone during which three of the men were killed.  He 
indicated that he and the remaining survivor were lost for 
about two days before reuniting with the unit.  The veteran 
related that his current symptoms included panic attacks 
sometimes precipitated by helicopters, and other times 
without a readily identifiable precipitant.  He said that he 
had difficulty sleeping, night sweats, nightmares involving 
feelings of helplessness usually centered around the first 
rocket attack, or the killings of the small children.  He 
indicated that he experienced feelings of hopelessness, 
guilt, depression and nearly constant tension.  It was noted 
that he reported intrusive recollections of the events in 
Vietnam, usually precipitated by helicopters, thunder or any 
other loud unexpected noise, and occasionally by children 
crying.  He stated that he checked doors and windows at 
night, had difficulty concentrating, and lacked motivation to 
engage in day-to-day activities.  He said that he generally 
tried to avoid talking about Vietnam, and admitted to a past 
history of angry outbursts which had subsided since becoming 
sober.  The veteran provided a history of chronic 
polysubstance dependence, including marijuana, heroin, 
cocaine, morphine, amphetamines, and alcohol.  He noted that 
he had had eight driving under the influence (DUI) charges, 
but had been sober since 1989 when he entered a VA sponsored 
substance abuse program.  He indicated that he actively 
participated in Alcoholics Anonymous meetings three to four 
times weekly, but said that his symptoms of anxiety, sleep 
difficulty and nightmares had increased in intensity since 
maintaining sobriety.  Following clinical evaluation and 
psychological testing, whereupon it was noted that he 
reported moderate levels of exposure to combat, diagnostic 
impressions of polysubstance dependence (in full remission), 
PTSD, and panic attacks were rendered on Axis I.  

VA clinical records were received showing that the appellant 
was hospitalized at a VA facility in August 1995 where it was 
reported that he detailed incidents relating to Vietnam, and 
indicated that sometimes he could even see Vietcong soldiers 
in his room.  It was noted that he talked about symptoms 
which included auditory hallucinations which were mainly 
noises, acute anxiety with sweating, and palpitations which 
persisted for up to two hours.  It was noted that he reported 
neurovegetative symptoms of depression, including a 
decreasing energy level and crying spells.  He received an 
irregular discharge.  The veteran was admitted between April 
and June 1996 for specialized inpatient PTSD treatment and 
reported stressors in Vietnam previously recounted in his 
statement above.  It was noted that his symptoms included 
hypervigilance with exaggerated startle response, severe 
sleep difficulties, nightmares, depression, a problem with 
authority figures, intrusive thoughts and little energy.  It 
was the opinion of staff that he was unemployable due to 
severe PTSD symptoms.  Upon VA hospitalization between 
September and October 1996, it was noted that he just been 
released from the inpatient PTSD program and was finding it 
difficult to cope.  

The veteran was admitted to a VA hospital in July 1997, 
complaining of continuing symptoms of depression, intrusive 
thoughts, flashbacks, nightmares, guilt, isolation, anxiety, 
anger, episodes of rage and difficulty sleeping.  It was 
noted that intrusive thoughts/emotions affected him greatly.  
The appellant was briefly admitted in October 1997 after 
finding himself a few blocks from his house with a machete in 
his hand at three or four o'clock in the morning, and unable 
to remember how he happened to be doing that.  He did recall 
watching a documentary on North Vietnam and becoming fearful, 
which led to extreme irritability and thoughts of homicide 
and suicide.  He was discharged on an irregular basis on that 
occasion.  The veteran was hospitalized again between 
December 1998 and January 1999 as a transfer from a private 
hospital after a suicide attempt, stating that his PTSD 
symptoms were exaggerated, he was not sleeping well, and was 
having panic attacks.  He was re-admitted in May 1999 because 
of depression and suicidal thoughts.  He stated on this 
occasion that flashbacks and nightmares were precipitated by 
the Kosovo crisis.  Upon VA hospitalization between July and 
August 1999, he admitted that he had continued to use crack 
cocaine and said his PTSD symptoms had worsened recently.  It 
was noted that he minimized his drug problem and attempted to 
maximize his PTSD symptoms. 

Upon discharge from VA hospitals over the years, various 
diagnoses were rendered, including acute grief reaction, 
dysthymia with anxiety, mixed personality disorder, 
polysubstance abuse in remission, cocaine and crack cocaine 
abuse, and dependent histrionic narcissistic and borderline 
trait disorder.  The clinical records reflect, however, that 
PTSD was consistently documented following each admission. 

VA outpatient clinical records dated between 1996 and 2000 
reflect treatment for a number of physical complaints, as 
well as for symptoms, complaints and disorders variously 
diagnosed as PTSD, panic attacks, chronic nervousness, 
hostile feelings, flashbacks, cocaine abuse, dysthymia, and a 
personality disorder.  

Copies of extracts of an operational report of the 101st 
Airborne Division for the period ending October 31, 1971, 
were received from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) documenting enemy 
activity.  The USASCRUR also relayed extracts of a unit 
history submitted by the 2nd Battalion, 502nd Infantry for 
1971 documenting the crash of a CH-47 involving troopers 
assigned to the 101st Airborne Division.  It was also 
reported that available U.S. Army casualty records verified 
the deaths of 34 troopers assigned to the 101st Airborne 
Division on November 28, 1971.  Review of the 101st 
operational reports reveal that the base was subject to 
ongoing enemy hostilities and attack throughout the period of 
the veteran's service in Vietnam.   

Analysis

The Board notes that the appellant's service personnel 
records do not reflect any awards or decorations denoting 
direct combat participation per se.  The veteran has stated 
that he was shot at directly by the enemy, and participated 
in exchange of firepower.  However, there is no documentary 
evidence indicating that he ever participated in any combat 
aspect of an operation or campaign.  Consequently, the Board 
concludes that the veteran did not engage in combat with the 
enemy.

Since the Board has determined the veteran did not engage in 
combat with the enemy, it must determine whether the 
stressors he now claims are independently corroborated 
sufficient to establish the occurrence of the claimed 
stressful events.  The Court has held that the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's statement in and of itself cannot, as a 
matter of law, establish the occurrence of a noncombat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
In this case, among other things, the veteran has alleged 
that his company experienced sustained exposure to mortar and 
rocket attacks, and that he went to the scene of a helicopter 
crash to help retrieve the bodies of 33 soldiers who had been 
killed.  However, there is no verification that he was 
scheduled to be on the transport, as he contends, or any 
other documentation that places him at the scene of the 
accident.  The appellant did indicate, however, that his 
duties were to write about events in the lives of the 
soldiers, and that in this capacity, he went on patrols and 
reconnaissance missions where he received and exchanged small 
arms fire and was subject to attack.  He related that once on 
a goodwill mission he observed napalm victims with extensive 
burn injuries screaming in pain and that on one occasion, he 
was caught in an ambush in which three soldiers were killed 
while he and another escaped.  

As noted above, while the appellant has been given various 
psychiatric assessments throughout the years, PTSD has been 
the most consistently diagnosed condition.  The diagnosis has 
been related to the veteran's experiences while assigned to 
duty in the Republic of Vietnam.  Additionally, the veteran 
has consistently indicated that stressful experiences during 
service involved ones related to his activity as an 
information specialist, and there are indications in the 
record which tend to support the veteran's claim.  The Board 
observes in this instance that, while neither the USASCRUR 
report nor his service medical records corroborates specific 
stressors that were reported, it is significant that a letter 
received from an army information officer places him at the 
scene of many mission-oriented stories which he reportedly 
wrote about in graphic detail, as well as those involving 
civil affairs matters.  In that capacity, it appears that the 
veteran was likely exposed to a wide range of combat related 
experiences, including death.  

Additionally, the veteran's description of events, especially 
his identification of the base camp as a site for sustained 
hostilities, is consistent with the operational report 
extracts of the 101st Airborne Division and the veteran's 
description of events in this respect is significantly 
corroborated by the available service department records.  In 
this regard, it should be pointed out that corroboration of 
the details, or for that matter of the veteran's own personal 
involvement, is not required for a grant of service 
connection.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  This 
same analysis applies to the helicopter incident described by 
the veteran.  Although the veteran's statement in and of 
itself cannot, as a matter of law, establish the occurrence 
of a noncombat stressor, in this case, there is evidence 
supporting the veteran's account of events.  In light of the 
examiners' conclusions about such in-service events, and the 
circumstances surrounding the veteran's period of service in 
Vietnam, the Board finds that the benefit-of-the-doubt 
doctrine must be applied in the veteran's favor.  Although 
there have been inconsistencies in the veteran's recitation 
of events over the years since he filed his claim of service 
connection, the Board finds that such inconsistencies are not 
significant, especially since complete consistency in such a 
matter might be more suspect than the occurrence of 
inconsistencies that invariably accompany the re-telling of 
the truth over many years.  A grant of service connection for 
psychiatric disability, namely PTSD, is therefore warranted.


ORDER

Service connection for PTSD is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

